UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2311


SUNG KUN KIM,

                Plaintiff - Appellant,

          v.

LEON E. PANETTA, Secretary, U.S. Dept. of Defense,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-01370-LMB-TCB)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sung Kun Kim, Appellant Pro Se.       David Moskowitz, Assistant
United States Attorney, Julie Ann Edelstein, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sung   Kun    Kim   appeals    the   district   court’s   order

granting summary judgment to his former employer in Kim’s action

alleging employment discrimination under Title VII of the Civil

Rights Act of 1964.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Kim v. Panetta, No. 1:11-cv-01370-LMB-

TCB (E.D. Va. Aug. 21, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                    2